COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DESIREE BOLTOS,                               §              No. 08-19-00020-CR

                            Appellant,          §                Appeal from the

  v.                                            §          County Criminal Court No. 3

  THE STATE OF TEXAS,                           §            of Tarrant County, Texas

                            State.              §                (TC# 1568696R)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Blake Burns, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before September 10, 2019.


       IT IS SO ORDERED this 5th day of August, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.